 1   KINGSLEY & KINGSLEY, APC
     ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
 2   eric@kingsleykingsley.com
     KELSEY M. SZAMET, Esq., Cal. Bar No. 260264
 3   kelsey@kingsleykingsley.com
     16133 Ventura Blvd., Suite 1200
 4   Encino, CA 91436
     Telephone: (818) 990-8300
 5   Fax: (818) 990-2903
 6   DAVTYAN LAW FIRM, INC.
     EMIL DAVTYAN, Esq. SBN-299363
 7   emil@davtyanlaw.com
     880 E. Broadway
 8   Glendale, CA 91205
     (818) 875-2008, Fax (818) 722-3974
 9
     Attorneys for Plaintiff and the Proposed Class
10

11
                         UNITED STATES DISTRICT COURT
12
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
13
     JOSE URENA, an individual, on behalf            CASE NO. 1:18-CV-00517-LJO-EPG
14
     of himself and others similarly situated,
15                                                   District Judge: Lawrence J. O’Neill
                      PLAINTIFF,
                                                     Magistrate Judge: Erica P. Grosjean
16
            v.
17                                                   DECLARATION OF KELSEY M.
     CENTRAL CALIFORNIA ALMOND                       SZAMET IN SUPPORT OF
18   GROWERS ASSN.; and DOES 1-10,                   PLAINTIFF’S MOTION FOR
19                    DEFENDANTS.                    PRELIMINARY APPROVAL OF
20
                                                     CLASS ACTION SETTLEMENT

21                                                   [Filed concurrently with Motion for
22
                                                     Preliminary Approval of Class Action
                                                     Settlement and [Proposed] Order
23                                                   Thereon]
24
                                                     Date: May 29, 2020
25                                                   Time: 10:00 a.m.
                                                     Dept.: 10
26

27

28
                                                 1
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                    DECLARATION OF KELSEY M. SZAMET
 2         I, Kelsey M. Szamet, state and declare as follows:
 3         1.     I am an attorney admitted before all courts of the State of California
 4   and a partner in the law firm of Kingsley & Kingsley, APC, counsel of record for
 5   Plaintiffs in this action. I am completely familiar with the present litigation,
 6   including the pleadings, discovery, and filings submitted in this matter. I make this
 7   Declaration from my own personal knowledge, and, if called upon, I could and
 8   would competently testify to the following.
 9         2.     I graduated cum laude from the University of California, San Diego in
10   2004 with a degree in Human Development. I graduated from the University of
11   California, Los Angeles School of Law in 2008. I am admitted to practice before the
12   following Courts: United States Supreme Court; United States District Court,
13   Northern, Eastern, Southern and Central of California; all California State Courts.
14         3.     I make this Declaration is support of Plaintiffs’ Motion for Preliminary
15   Approval of the Class Action Settlement in the above-captioned case.
16                       RELEVANT PROCEDURAL HISTORY
17         4.     The Parties engaged in extensive formal discovery including written
18   interrogatories, requests for production of documents, and depositions. Through
19   discovery, Defendant produced various pertinent documents including: applicable
20   pay, meal period, and rest break policies for the class period, as well as a sampling
21   of time and pay records for Class Members. The Parties engaged in extensive
22   discussions about their respective positions and the information and data needed to
23   properly evaluate the merits of the claims alleged.
24         5.     The Parties attended private mediation on January 29, 2019, with the
25   Hon. Howard Broadman (Ret.), but were unable to reach a settlement at that time.
26         6.     The Parties engaged in more months of discovery and conducted
27   depositions, including Defendant’s Persons Most Qualified on April 26, 2019, and
28   Plaintiff on June 12, 2019.
                                               2
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1         7.     After subsequent arms-length discussions aided by Judge Broadman,
 2   the Parties reached a proposed class action settlement. The proposed settlement was
 3   memorialized and executed in long-form on February 12, 2020, now submitted to
 4   this Court for preliminary approval.
 5         8.     The Settlement Class, which includes approximately 370 individuals,
 6   is defined as:
 7         All who are employed or have been employed by Defendant, in the
           State of California, and who have worked one or more shifts as a non-
 8
           exempt hourly agricultural employee, as defined by the California
 9         Labor Code, Industrial Welfare Commission Wage Order 8-2001, and
10
           29 U.S.C. §1892(3) from April 13, 2014 through April 30, 2019.

11                        SETTLEMENT’S KEY PROVISIONS
12         9.     If the Court approves the Settlement, the following reflect the allocation
13   of the Maximum Settlement Fund: $204,308.55 for estimated settlement funds to the
14   Settlement Class (the “Net Settlement Amount” or “NSA”); $10,441.45 for
15   Settlement Administration costs; $5,000.00 for a representative enhancement to
16   Plaintiff; $125,000.00 for attorneys’ fees and $19,000.00 in litigation costs (together
17   the “Class Counsel Award”); and $15,000.00 for PAGA Payment [75% ($11,250.00)
18   to the LWDA and 25% ($3,750.00) to remain in the NSA).
19         10.    As of the date of this filing, Plaintiff’s Counsel has $16,841.28 in costs.
20   Counsel requests reimbursement of up to $19,000 at this time, but will limit the
21   request to actually incurred costs at the time of filing the Motion for Final Approval.
22         11.    Defendant represents that there are 370 Settlement Class Members.
23         12.    This is a non-reversionary, total payout Settlement.
24         13.    The Parties met and conferred regarding a third-party settlement
25   administrator to administer the Settlement claims process. The Parties agreed to
26   use ILYM Group, Inc., who submitted a bid for $10,441.45.
27         14.    Given the size of the class, the price for the class administration is
28   cost-effective and reasonable.
                                                 3
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                        CLASS CERTIFICATION ANALYSIS
 2         15.    To facilitate the Settlement, the Parties respectfully ask the Court
 3   to conditionally certify the following proposed class under FRCP 23(b)(3):
 4
           all who are employed or have been employed by Defendant, in the State
 5         of California, and who have worked one or more shifts as a non-exempt
           hourly agricultural employee, as defined by the California Labor Code,
 6
           Industrial Welfare Commission Wage Order 8-2001, and 29 U.S.C.
 7         §1892(3) from April 13, 2014 through April 30, 2019.
 8         16.    The Parties agree, but only for purposes of the Settlement, the criteria
 9   for certifying a settlement class are satisfied.
10         17.    Here, approximately 370 individuals comprise the Settlement Class,
11   easily satisfying numerosity.
12         18.    Here, Plaintiff contends that there are questions of law and fact
13   common to the Settlement Class between April 13, 2014 and April 30, 2019. These
14   common questions include: 1) Whether Defendant failed to provide lawfully
15   required meal periods and/or failed to compensate employees one (1) hour’s wages
16   in lieu thereof; 2) Whether Defendant failed to keep records of meal periods; 3)
17   Whether Defendant failed to provide lawfully required rest periods and/or failed to
18   compensate employees one (1) hour’s wages in lieu thereof; 4) Whether Defendant
19   failed to provide accurate itemized wage statements; 5) Whether Defendant failed to
20   pay proper wages, overtime, and/or double-time; 6) Whether Defendants failed to
21   timely pay compensation due and owning upon separation of employment; 7)
22   Whether Defendant violated Business and Professions Code section 17200 by
23   engaging in the acts previously alleged; 8) Whether Defendant violated the MSWPA
24   by failing to pay proper wages due, by failing to honor the working arrangements
25   regarding meal and rest breaks, and by failing to accurately record the number of
26   hours worked, the total pay period earnings, and the net pay; and 9) whether
27   Defendant is liable for PAGA penalties by engaging in the acts previously alleged.
28         19.    Plaintiff alleges that Defendant maintained handbooks with uniform
                                               4
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   meal and rest policies, had a common auto-deduct policy regarding meal breaks, as
 2   well as engaged in a common practice of rounding and denying meal and rest breaks.
 3   Plaintiff maintains that the policies in the handbook do not comply with California
 4   law and the presence of a company-wide meal and rest policy suggests that
 5   Defendant applied the same policies to all employees, which would weigh in favor
 6   of class certification. Additionally, Plaintiff contends that Defendant issued wage
 7   statements that were inaccurate based on these common policies.
 8            20.   Plaintiff’s challenge to Defendants’ uniform policies and practices
 9   involves common factual and legal issues that are amenable to class treatment. Here,
10   Plaintiff alleges that the proposed Settlement Class Members suffered the same
11   injuries, in the same manner. Accordingly, for purposes of settlement, the evidence
12   reviewed by Plaintiff’s Counsel supports his contention that common wage, meal
13   and rest policies applied to the proposed Settlement Class Members and certification
14   for settlement purposes is appropriate. Based on these common factual and legal
15   issues, Plaintiff submits that sufficient commonality exists.
16            21.   Plaintiff worked for Defendant as an almond sheller/huller during the
17   2017 season from approximately August 16, 2017 to December 5, 2017 at
18   Defendant’s Kerman, California site.
19            22.   Plaintiff and the class routinely worked shifts in excess of ten (10)
20   hours.
21            23.   Plaintiff maintains that he was regularly required to work without being
22   provided: lawful meal and rest breaks, accurate itemized wage statements, all wages
23   owed due to an auto-deduct policy, was regularly subject to Defendant’s failure to
24   accurately record meal periods, and was not paid all wages upon separation of
25   employment.
26            24.   Moreover, Counsel has reviewed Plaintiff’s personnel file, time and pay
27   records, and wage statements, and has personally talked with him on many occasions
28   about the nature of his claims.
                                                5
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1         25.      Plaintiff contends that his time and pay records show meal period
 2   violations consistent with the sample provided both in informal and formal discovery.
 3         26.      Thus, Plaintiff maintains that his claims are typical of those of the
 4   settlement class. For purposes of approving this Settlement, Defendant does not
 5   oppose Plaintiff’s assertion that sufficient typicality exists.
 6         27.      Plaintiff and Class Counsel do not have interests antagonistic to those
 7   of the Settlement Class. To the contrary, Plaintiff shares the same interest—i.e.,
 8   recovering damages resulting from alleged violations of Defendant’s legal
 9   obligations.
10         28.      Moreover, Class Counsel have extensive experience prosecuting
11   similar such class actions. Kingsley & Kingsley is experienced in prosecuting
12   employment and consumer matters, and the firm has focused its practice since 2000
13   on complex litigation including wage and hour class actions. (Id.) Kingsley &
14   Kingsley currently serves as class counsel for dozens of pending class action lawsuits
15   in Northern, Eastern, Central, and Southern California. Below is a representative
16   sampling of those cases:
17         a.       Ryan v. Hilton Hotels Corporation, Los Angeles County Superior
18                  Court (BC364260). The matter was approved for final settlement by
19                  the Honorable Mary Thornton House in March 2008, in the gross
20                  amount of $1,675,000.00, with attorneys' fees request of 33 1/3%.
21         b.       Benitez v. GRA-GAR LLC, San Bernardino County Superior Court
22                  (CIVSS709965). The matter was approved for final settlement by the
23                  Honorable W. Robert Fawke in February 2009, in the gross amount of
24                  $250,000.00, with attorneys' fees request of 33 1/3%.
25         c.       Rollins v. Big Wangs, Inc., Los Angeles County Superior Court
26                  (BC393775). The matter was approved for final settlement by the
27                  Honorable Malcolm H. Mackey in October 2009, in the gross amount
28                  of $195,000.00, with attorneys' fees request of 33 1/3%.
                                                 6
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   d.    Sevier v. Excalibur Well Service, Kern County Superior (S-1500-CV-
 2         265391-WDP). Preliminary approval of settlement was granted March
 3         10, 2010 by Honorable William D. Palmer. The matter was approved
 4         for final settlement in May 2010, in the gross amount of $550,000.00,
 5         with attorneys' fees request of 33 1/3%.
 6   e.    Lewis v. Collabrus, Inc., et al., Santa Clara County Superior Court
 7         (109CV-142927). The matter was approved for final settlement by the
 8         Honorable James P. Kleinberg in March 2012, in the gross amount of
 9         $2,000,000.00, with attorneys’ fees request of 33.3%.
10   f.    Hirschinger v. Blue Cross of California, Los Angeles Superior Court
11         (BC402739). The matter was approved for final settlement by the
12         Honorable Lee Smally Edmund in June 2013, in the gross amount of
13         $4,700,000.00, with attorney’s fees request of 38%.
14   g.    Perry   v.   GSF    Properties,   Fresno   County       Superior   Court
15         (11CECG02434MWS). The matter was approved for final settlement
16         by the Honorable Mark W. Snauffer in October 2013, in the gross
17         amount of $700,000.00, with attorney’s fees request of 33.33%.
18   h.    Anderson v. Total Renal Care, Inc., Los Angeles County Superior
19         Court (BC388335).      The matter was finally approved for final
20         settlement by the Honorable William F. Highberger in January 2014, in
21         the gross amount of $1,500,000, with attorney’s fees request of 33.33%.
22   i.    Randell v. Tuesday Morning, Inc., Los Angeles Superior Court
23         (BC403298). The matter was finally approved for final settlement by
24         the Honorable Richard E. Rico in October 2014, in the gross amount of
25         $899,000.00, with attorney’s fees request of 33.33%.
26   j.    Westbrook v. International Surfacing Systems, Alameda Superior Court
27         (RG10510015). This certified class action was approved for final
28
                                       7
     DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
             PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                  settlement by the Hon. Wynne Carvill in August 2015, in the gross
 2                  amount of $995,000.00, with attorney’s fees request of 33.33%.
 3               k. Rojas, et al. v. Sunview Vineyards of California, Inc., Eastern District
 4                  (1:09-cv-00705 AWIJLT). This certified class action was approved
 5                  for final settlement by the Honorable Anthony W. Ishii in October
 6                  2015, in the gross amount of $4,550,000.00, with attorneys’ fees
 7                  approved in the amount of $1,137,500.00.
 8               l. Munoz, et al. v. Giumarra Vineyards Corporation, United States
 9                  District Court for the Eastern District of California (Case No.: 1:09-
10                  cv-00703 - AWI – JLT). The matter was approved for final
11                  settlement by the Honorable Anthony W. Ishii in November 2017, in
12                  the gross amount of $6,100,000.00, plus interest, with attorney’s fees
13                  benchmark award of $1,525,000.
14               m. Pineda, et al. v. Grimmway Enterprises, Inc., Kern County Superior
15                  Court (BCV-15-101333). The matter was approved for final
16                  settlement before the Hon. Stephen D. Schuett, Dept. 10, in January
17                  2018, in the gross amount of $9,000,000 with attorneys’ fees request
18                  of 33.33%.
19         29.      Kingsley & Kingsley filed its first motion for class certification in the
20   year 2000 and since that time has been appointed class counsel on dozens of wage
21   and hour class actions that have been approved for class certification. Since 2011,
22   Kingsley & Kingsley has moved for class certification in 15 matters and has
23   successfully obtained class certification in 14 of those cases. A brief sampling of
24   which includes:
25         a.       Lewis v. Collabrus, Inc., Santa Clara County Superior Court (109CV-
26                  142927), approved for Class Certification in 2011.
27         b.       Hirschinger v. Blue Cross of California, Los Angeles Superior Court
28                  (BC402739), contested Class Certification approved in 2012.
                                                 8
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1         c.       Randell v. Tuesday Morning, Inc., Los Angeles Superior Court
 2                  (BC403298), contested Class Certification approved in 2012.
 3               d. Munoz, et al. v. Giumarra Vineyards Corporation, Eastern District
 4                  (1:09-cv-00703 AWI-JLT). The Hon. Jennifer Thurston granted partial
 5                  class certification and appointed Kingsley & Kingsley as co-lead class
 6                  counsel in 2012.
 7               e. Melendrez v. JK Communications¸ Los Angeles Superior Court
 8                  (BC497692). The Hon. John Shepard Wiley, Jr. certified five classes
 9                  and appointed Kingsley & Kingsley as class counsel in 2015.
10               f. Suarez v. Mazatlan, Inc., San Diego County Superior Court (37-2015-
11                  00002978-CU-OE-CTL) approved for Class Certification in 2016.
12         g.       Amaro, et al v. Gerawan Farming, Inc., United States District Court for
13                  the Eastern District of California (1:14-cv-00147-DAD-SAB),
14                  contested Class Certification approved in 2016.
15         h.       Ruiz v. Daniel C. Salas Harvesting, Inc., Kings County Superior Court
16                  (16 C 0214), contested class certification approved in 2018.
17         i.       Weldon v. Geo Corrections & Detentions, LLC, Kern County Superior
18                  Court (BCV-16-102833), contested class certification approved in
19                  2018.
20         30.      Thus, Plaintiff and Class Counsel are adequate representatives for the
21   Class. The firm has diligently and aggressively pursued this Action. Class Counsel
22   believes that the proposed settlement is fair and reasonable.
23         31.      Plaintiff’s claim is based on factual and legal questions about
24   Defendant’s policies and practices that are not only common to the Settlement Class,
25   but predominate under FRCP 23(e).
26         32.      These aspects of the case strongly support a finding that the
27   predominance requirement is satisfied.
28         33.      For purposes of Settlement approval, the Parties submit superiority is
                                                9
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   satisfied.
 2                            ANALYSIS OF SETTLEMENT
 3          34.   Neither Plaintiff nor his counsel has any conflicts of interest with any
 4   of the proposed class members.
 5          35.   Class Counsel has extensive experience in prosecuting wage and hour
 6   class actions throughout California.
 7          36.   It was very difficult for the Parties to reach this settlement. This
 8   settlement is the result of months of adversarial, non-collusive, and arms-length
 9   negotiations aided by an experienced mediator that took into account all relevant
10   factors, present and potential.
11          37.   The Parties were represented by experienced class action counsel
12   throughout the negotiations. Class counsel regularly litigates wage and hour class
13   actions, and have considerable experience settling such actions.          Defendant
14   concluded that this action may be settled in the manner and on the terms and
15   conditions in the Settlement to avoid the expense of further legal proceedings.
16          38.   The Parties arrived at this settlement only after formal discovery,
17   depositions, conducting extensive investigation and discussion, and a careful
18   evaluation of the law, risks, and all information substantiating the amount of
19   damages reasonably likely to be awarded to the Class were the trier of fact to find
20   Defendant was liable.
21          39.   At mediation, Class Counsel determined Plaintiff’s maximum potential
22   recovery at trial for all claims to be $29,611,809.00. A substantial amount of that
23   damage total was for waiting time penalties for four years, totaling $24,668,810.00.
24   If the waiting time penalties were reduced to one year, the damages exposure total
25   would be approximately $11,000,000.00.
26          40.   At the time of settlement, Class Counsel applied discounts based upon
27   the risks discussed herein. Class Counsel believes that the proposed Maximum
28   Settlement Fund of $375,000.00 is fair and reasonable.
                                              10
           DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1         41.    Defendant and its counsel also agree the Settlement is fair and in the
 2   best interest of the class members.
 3         42.    There is risk associated with continued litigation, including the
 4   prospect that a class might not be certified, or a certified class may be significantly
 5   smaller than proposed.
 6         43.    In the Action, of particular importance to determining the
 7   reasonableness of the Settlement are the significant liability questions regarding
 8   purported violations after July 2, 2018, when Defendant revised its meal and rest
 9   policies.
10         44.    Here, Plaintiff alleges that Defendant failed to maintain accurate
11   written meal and rest policies before July 2, 2018.
12         45.    Additionally, the meal break policy failed to state that second meal
13   periods must be taken before the completion of the 10th hour of work, important
14   here as the Class often worked shifts over ten hours, or that Defendant would pay
15   meal period premiums for non-compliant meal breaks.
16         46.    The rest break policy did not say that the rest periods must be
17   uninterrupted and that Class Members would be relieved of all work duties during
18   the break.
19         47.    Defendant revised its policies about July 2, 2018. Plaintiff asserts,
20   which Defendant contests, that Defendant’s revised meal policy is still flawed, as
21   it still fails to state when second meal periods must commence. Furthermore,
22   Plaintiff maintains that the sample time data provided had no punch data for meal
23   periods and that Defendant had an unlawful auto-deduct policy for meal breaks,
24   which deprived Class Members of earning their lawful wages and overtime, as
25   Class Members were routinely not provided with 30-minute uninterrupted meal
26   breaks nor any second meal periods.            Plaintiff also asserts that Defendant
27   maintained an unlawful rounding policy.
28         48.    Relying upon this allegedly unlawful policy, Plaintiff maintains that
                                               11
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   at trial he would present evidence that under Defendant’s uniform practice, the
 2   Class Members were not provided with an opportunity or given authorization to
 3   take timely meal breaks as required by California law.           While Plaintiff was
 4   confident that certification of the meal period class was appropriate, at the same
 5   time, it cannot be ignored that there are significant risks associated with moving
 6   forward and attempting to certify the meal period claim.           Most importantly,
 7   Plaintiff has to acknowledge that the Court might find that Defendant did in fact
 8   maintain an accurate written meal period policy, particularly after July 2, 2018.
 9   Plaintiff’s main argument that the policy after July 2, 2018 is flawed is that it did
10   not specify the timing of when the second meal period is to be taken. However,
11   the Court might not find that this is required for the policy to be valid. In addition,
12   there was risk that at certification (and trial), Defendant would introduce evidence
13   that employees were properly advised of the timing of meal periods during the
14   Class period. In fact, Defendant produced multiple declarations from employees
15   stating that they take their meal and rest breaks every day. One declarant also
16   stated that he was free to leave the company premises for breaks.
17         49.    In fact, Defendant produced multiple declarations from employees
18   stating that they take their meal and rest breaks every day. One declarant also
19   stated that he was free to leave the company premises for breaks. With this analysis
20   in mind, there is significant risk that the Court could have determined that the
21   written meal period policy does comply with California law and that the Court
22   would attribute great weight to the declarations, which would certainly lower the
23   likelihood of certifying a meal period class. The extent to which Defendant
24   actually “provided” employees with lawful breaks would be highly disputed were
25   the case to have continued, and a substantial discount from the maximum
26   settlement value of this claim was required.
27         50.    Here, Plaintiff maintains that Class Members consistently worked
28   shifts of at least three-and-a-half (3.5) hours and were not authorized or permitted
                                               12
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   to take rest breaks in accordance with California law up until July 2, 2018. Plaintiff
 2   asserts Defendant’s policies were adopted in practice as Plaintiff and the Class
 3   were discouraged from taking their rest breaks, and required to work through their
 4   breaks. Plaintiff believes that Defendant did not have a compliant policy for much
 5   of the liability period, as it did not state rest breaks are uninterrupted, during which
 6   employees are relieved of all duties, and it restricted where breaks may occur.
 7   Consequently, Because of Defendant’s flawed written policy, Plaintiff maintains
 8   that Defendant failed to make fractional rest breaks available to Class Members.
 9         51.    Plaintiff assessed a lower risk of certification to this rest break claim
10   compared to the meal break claim.
11         52.    Unlike the meal period claim, there was no time data to analyze to
12   determine the rest period violation rate. Instead, because Plaintiff was asserting
13   that Defendant maintained an unlawful policy until July 2, 2018, Plaintiff
14   maintained that each and every fractional shift until then, as extrapolated from the
15   sample time data Defendant produced, triggered a rest period violation. While
16   Plaintiff’s Counsel was confident regarding certification of the rest period claim,
17   they discounted this claim to account for the risk of certification and trial and the
18   possibility of Defendant proving a lower violation rate by way of its declarations
19   obtained from class members.
20         53.    Here, however, Plaintiff asserts Defendant’s rounding policy
21   consistently favored underpayment.          As discussed above, Plaintiff alleges
22   Defendant auto-deducted 30 minutes for first meal breaks from employees’ time
23   worked, which deprived Class Members all wages and overtime owed because they
24   routinely did not take a timely 30-minute meal break. In assessing the unpaid
25   wages claims for settlement, Plaintiff recognizes that there was risk at certification
26   (and trial) of this claim, particularly as a significant portion of the claim relied on
27   the meal break claim.
28         54.    Also, as mentioned above, Defendant produced declarations wherein
                                               13
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   employees attested to receiving full 30-minute breaks. Additionally, there is risk
 2   the Court could have determined that the rounding policy was lawful. Given the
 3   risks of the meal break claim are compounded in the unpaid wages claim, the
 4   likelihood that Plaintiff would have been able to certify an unpaid wages class was
 5   low, and so a substantial discount from the maximum settlement value of this claim
 6   was required.
 7         55.   Plaintiff alleged Defendant failed to provide accurate itemized wage
 8   statements showing total hours worked and applicable hourly rates, in violation of
 9   Labor Code section 226(a).
10         56.   Plaintiff also alleged violation of the MSWPA, 29 U.S.C. §§ 1831(c)
11   and 1832, based on the previous allegations, as well as Defendant’s engagement in
12   unfair, unlawful, and fraudulent business practices.
13         57.   Lastly, Plaintiff alleged penalties pursuant to PAGA, Labor Code §
14   2698, et seq.
15         58.   There were risks associated with these claims. Plaintiff’s basis, for
16   the most part, for the waiting time penalties was that Defendant failed to pay
17   premium payments owed to former employees who missed meal and/or rest breaks.
18         59.   However, the Parties came to an agreement on settlement of the Action
19   after this case and before review was granted. Given the ruling of Naranjo at the
20   time of settlement, Class Counsel highly discounted the waiting time penalties
21   claim, which was driving force behind the penalties damages.
22         60.   Further, it was uncertain whether the Court would have agreed that
23   Defendant attempted in good faith to pay employees all final wages owed upon
24   their separation, therefore precluding a finding of willfulness necessary to obtain
25   waiting time penalties.
26         61.   The Court may have given weight to Defendant’s declarations of
27   employees who state that they received their paychecks, which provide the hours
28   worked, on their last day of work. To the extent that Plaintiff’s waiting time
                                             14
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   penalty claim is derivative of the meal and rest break claims, Plaintiff’s Counsel
 2   had to consider these risks when discounting liability for this claim.
 3         62.    Because the wage statement penalties, AWPA penalties, and PAGA
 4   penalties, were also derivative of the other alleged claims, Class Counsel analyzed
 5   the risks of these claims by incorporating those previously assessed risks.
 6         63.    In light of the foregoing, Plaintiffs’ counsel took into consideration,
 7   when valuing the merits of these claims, the chances of prevailing on the derivative
 8   causes of action, as well as the additional hurdles of prevailing in class certification
 9   and trial under each standalone cause of action in light of the defenses raised, and
10   applied a heavy discount. Because of the uncertainty regarding liability and
11   damages, Class Counsel finds the Maximum Settlement Fund of $375,000.00 to be
12   a fair and reasonable settlement.
13         64.    Furthermore, while Class Counsel believe Plaintiff’s claims are
14   meritorious, they are experienced class action litigators, and understand the outcome
15   of class certification, trial, and any attendant appeals are inherently uncertain, as well
16   as likely to consume many months or years.
17         65.    This public policy favoring class action settlements applies with
18   particular force here because the Settlement provides Class Members substantial,
19   prompt, and efficient relief.
20         66.    This case has not been certified to be tried as a class action.
21         67.    Moreover, decertification is always a possibility.
22         68.    A copy of the Parties’ proposed class notice is attached to the
23   Settlement as Exhibit 1. The Notice explains the claims in the Lawsuit, the essential
24   terms of the settlement, that class members need to do nothing to recover under the
25   Settlement, the procedures for requests to be excluded from the Settlement, and how
26   to object to the Settlement. The Notice also advises the Settlement Class about the
27   fairness hearing, Class Members’ rights with respect to that hearing, and how to get
28   more information about the Settlement. The Notice will also be translated in
                                                15
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   Spanish.
 2         69.     The time period for submitting an opt out request from the Settlement
 3   is reasonable, as is the time for filing objections; the Settlement Class will have
 4   adequate time to (1) digest the information provided in the Notice, and (2) obtain
 5   answers to questions about the Settlement.
 6         70.     ILYM Group, Inc. has significant experience in the administration of
 7   class action settlements and is qualified to perform all of the duties required of it in
 8   the Settlement.
 9         71.     The allocation of the Maximum Settlement Fund between members of
10   the Settlement Class and Class Counsel is also fair because Class Counsel may seek
11   to recover no more than one-third of the Maximum Settlement Fund in fees.
12         72.     The requested fees are fair compensation for undertaking complex,
13   risky, expensive, and time-consuming litigation solely on a contingency basis.
14   Furthermore, the fee request is in line with other attorneys’ fees awards for similar
15   actions.
16         73.     Class Counsel requests a fee award in the amount of $125,000.00,
17   which represents 33.33% of the $375,000.00 common fund.               Class Counsel’s
18   application for an award of attorneys’ fees is reasonable and fair. This litigation
19   resulted in the creation of a common fund for the Settlement Class, namely a non-
20   reversionary settlement fund of $375,000.00.          Because no Settlement Class
21   Members will pay fees to Class Counsel for their efforts during the litigation, equity
22   requires them to pay a fair and reasonable fee based on what the market would
23   traditionally require, no less than if they had hired private counsel to litigate their
24   cases individually. Class Counsel is therefore entitled to fees from the settlement
25   fund as a whole.
26         74.     A lodestar cross-check also confirms that the percentage requested is
27   reasonable.
28         75.     Class Counsel’s attorneys’ fees in the present case are broken down as
                                               16
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   follows:
 2                                  HOURS HOURLY RATE                   TOTALS
 3        Eric B. Kingsley             30             $825             $24,750.00
 4        Kelsey M. Szamet           96.40            $585             $56,394.00
 5        David Keledjian            51.50            $385             $19,827.50
 6        Justin M. Aufderhar        166.6            $325             $54,145.00
 7        TOTAL                      344.50                           $155,116.50
 8

 9         76.     Here, Class Counsel has already spent over 344.50 hours on this
10   litigation, resulting in lodestar fees through the present of $155,116.50.
11         77.     Using the above lodestar, the percentage of the fund requested
12   represents a multiplier of approximately .81, which is well within the range of
13   reasonable multipliers approved by courts within the Ninth Circuit. Comparison
14   with the lodestar thus demonstrates that the requested fee award of $125,000.00 is
15   reasonable.
16         78.     Finally, Kingsley & Kingsley is experienced in prosecuting
17   employment and consumer litigation, and the firm has focused its practice since the
18   year 2000 on wage, hour, and working condition violations. They are well-versed
19   in class action litigation and has diligently and aggressively pursued this action.
20   Kingsley & Kingsley currently serves as class counsel for dozens of pending class
21   action lawsuits in Northern, Central, and Southern California. Throughout the past
22   decade, attorneys at Kingsley & Kingsley have also actively litigated countless wage
23   and hour and consumer class actions.
24         79.     For these reasons, Class Counsel requests the Court grant the requested
25   fee award of $125,000.00.
26         80.     The relief provided for in the Settlement will benefit all Participating
27   Class Members fairly because the basis for recovery, compensable work weeks, is
28   the same for each Participating Class Member. All individuals comprising the
                                               17
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   Settlement Class are eligible to receive individual payments from the Net Settlement
 2   Amount, and will be bound by the same release.
 3         81.    Plaintiff provided invaluable assistance in the prosecution of this case.
 4         82.    Mr. Urena’s time includes researching and identifying competent
 5   counsel with relevant expertise, providing information to Class Counsel regarding
 6   the claims at issue, compiling documents, conducting several meetings and
 7   telephone conferences with his attorneys to discuss the status of the case and the
 8   theories of liability, reviewing all relevant case documents, and having his
 9   deposition taken.
10         83.    Moreover, Plaintiff incurred personal risk by bringing the Lawsuit; he
11   could have been responsible for Defendant’s costs, and his potential employment
12   opportunities may have been impacted by his public prosecution of the Lawsuit.
13         84.    The agreement to settle did not occur until Counsel possessed sufficient
14   information to make an informed judgment regarding the likelihood of success on
15   the merits and the results that could be obtained through further litigation.
16         85.    There is no governmental participant in this action.
17         86.    The Proposed Class Members have not yet been notified of the
18   proposed Class Settlement, and thus there has yet to be a reaction from Class
19   Members to the Proposed Settlement. After the Notice process, Plaintiff will inform
20   the Court about the response of the Class.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               18
           DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                                        EXHIBITS
 2         87.     Attached hereto as Exhibit “A” is a true and correct copy of the fully-
 3   executed Stipulation of Class Action Settlement and Release of Claims (“Settlement
 4   Agreement” or “Settlement”).
 5         I declare under penalty of perjury under the laws of the State of California that
 6   the foregoing is true and correct.
 7         This declaration was executed this 3rd day of April, 2020, in Encino,
 8   California.
 9

10
                                      /s/ Kelsey M. Szamet
                                       Kelsey M. Szamet
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               19
          DECLARATION OF KELSEY M. SZAMET IN SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
